DRAGON BRIGHT MINTAI BOTANICAL TECHNOLOGY (CAYMAN) LIMITED Room B, 19/F, Hillier Commercial Building 89-91 Wing Lok Street Sheung Wan, Hong Kong September 30, 2011 Via EDGAR Securities and Exchange Commission Division of Corporation Finance Station Place treet, N.E. Washington, DC 20549 Attn: Mr. John Stickel and Ms. Tonya Aldave Re: Dragon Bright Mintai Botanical Technology (Cayman) Limited Registration Statement on Form F-1 File No. 333-176868 Dear Mr. Stickel and Ms. Aldave: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Dragon Bright Mintai Botanical Technology (Cayman) Limited, the “Company”, hereby requests acceleration of effectiveness of its Form F-1 (File No. 333-176868) at 4:00 p.m. (EDT), on Friday, September 30, 2011. In connection with this request for acceleration, the Company acknowledges that: · Should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the registration statement effective, it does not foreclose the Commission from taking any action with respect to the registration statement; · The action of the Commission or its staff, acting pursuant to delegated authority, in declaring the registration statement effective, does not relieve the Company from its full responsibility for the accuracy and adequacy of the disclosure in the registration statement; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact David Sakowitz at (212) 294 2639 or Simon Luk at +with any questions you may have concerning this request.In addition, please contact Mr. Sakowitzwhen this request for acceleration has been granted. Very truly yours, Dragon Bright Mintai Botanical Technology (Cayman) Limited By: /s/ Anita Lai Lai Ho Name: Anita Lai Lai Ho Title: Chief Executive Officer cc: David Sakowitz and Simon Luk, Winston & Strawn LLP
